DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on May 17, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Claims 1-2, 4, 13-14, 16-17, and 19 are amended; and claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellver et al. (U.S. 2014/0082062) in view of Amacker et al. (U.S. Patent No. 9,792,368).
With regard to claim 1, Bellver teaches a computer-implemented method [abstract] comprising: 
 	receiving, by a mapping system (Fig. 3, 304; Fig. 4, S404; [abstract] storing a historical record of a user's maps searches (a maps history)), a first query from a user ([abstract] a user's maps searches (a maps history)…Such elements can include generic queries, specific queries, direction queries, click entries, places, and so forth; [0068] Generic queries (e.g., "pizza Mountain View, Calif.") can be associated with the geographic location of the first search result returned by the query), wherein the first query includes a request for historical information about a location ([abstract] providing a user with relevant information about elements in their maps history based on the location of a mobile device associated with the user; [0006] providing a user with relevant information about elements in their maps history based on the user's current location (based on, e.g., a current location of a computing device associated with the user;[0007]  The method can also include fetching a maps search history associated with the user, the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0014] The plurality of elements can include a directions query, and the maps history processing module can associate the directions query with a source geographic location and a destination geographic location; [0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area…), based on historical data of the location in a mapped area (Fig. 4, S400 and S404; Fig. 7, 1210; [abstract] a user's maps searches (a maps history)…the mobile device's location is provided to a server, which in turn processes the user's maps history to determine which elements from the maps history may be relevant to the mobile device's current location; [0014] The plurality of elements can include a directions query, and the maps history processing module can associate the directions query with a source geographic location and a destination geographic location. The plurality of elements can include a query that returns a plurality of places and that includes one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query); 
 	retrieving, in response to the first query, a plurality of references from a plurality of data repositories, wherein each reference includes a location reference, and each reference is related to the location in mapped area ([0007] a method for generating a list of contextually-relevant elements using a computer processor is provided. The method can include receiving information indicative of a current location of a user and storing the information in a memory…the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0008] The method can include associating a geographic location with each of the plurality of elements and adding an element to the list of relevant elements if the geographic location associated therewith is within a predetermined threshold distance of the user's current location; [0009] The plurality of elements can include a directions query, and the method can include associating the directions query with a source geographic location and a destination geographic location. The plurality of elements can include a query that returns a plurality of places and the query can include one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query; [0012] the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period); 
 	normalizing each location reference from each of the plurality of references to a common coordinate system ([0026] For example, in some examples, the location history data can include information representing a date, time, and geographic position. The geographic position can include, for example, a latitude and longitude coordinate position, as well as an accuracy radius; [0059] The location data received by the location receiving module 300 can be arranged in a format that includes a longitude, a latitude, and an accuracy radius; [0068]-[0069]; [0072] In step S412, any click entries added to the list of elements can be geocoded to produce corresponding location data (e.g., a latitude-longitude pair or a latitude-longitude pair with an associated accuracy radius); [0074] For each query in the list, the maps history processing module 304 can determine if the query is a "directions query" (e.g., a query that indicates the user sought directions from a source location to a destination location). If the query is a directions query, it can be replaced with a unique key that combines the latitude-longitude coordinates of the source with the latitude-longitude coordinates of the destination; [0093] Location history data can be expressed in a variety of manners. As shown in FIG. 8, location history data can take the form of information representing a geographic position and point in time, e.g., a latitude 1310, longitude 1312, date 1314, and time 1316; [0107]); 
 	generating, by the mapping system (Fig. 3, 304; Fig. 4, S404; [abstract] storing a historical record of a user's maps searches (a maps history)), a first result, wherein the first result includes the historical information about the location ([0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area; [0020] a method for generating a list of attractions in a geographic area using a computer processor is provided, the method including collecting location history data for a plurality of users within the geographic area and storing the location history data in a datastore; [0021] data receiving module that receives location history from a mobile device and a location data processing module), the first result is responsive to the first query (Fig. 4, S420; [0078] In step S420, the sorted list can be output by the output module 306 for presentation to a user. In particular, the outputted list can be transmitted to the user's mobile device 120 for presentation to the user…The output module can also output information about one or more elements in the list of elements, e.g., as a text message, email, or other notification sent to the user's mobile device), and 
 	displaying the first result to the user ([0018] The instructions can also include a display module that displays information relating to at least one element in the list of relevant elements; [0062] The maps server 150 can also include an output module 306 configured to output a list of relevant elements from the maps history, or to output information about one or more of the relevant elements. The list or other information can be sent as a data transmission via the mobile network 100 to the mobile device 120, which can in turn be configured to display or otherwise present the list or other information to the user; [0081] The mobile device can also include a display module 506 configured to display a generated list of relevant elements from the user's maps history, or information relating thereto, for example on a display screen of the mobile device). Bellver also teaches ranking, by the mapping system, a frequency of visits ([0019] Data representing these locations can then be combined with data collected from one or more other users to develop a "heat map" of locations visited by a plurality of users that are traveling away from home within the geographic area…individual attractions within the area can be ranked according to the frequency of visits by traveling users; [0107] rank the frequency with which each popular location was visited by the plurality of users). However, Bellver does not specifically teach:
-	ranking, by the mapping system, each of the plurality of references; the first result is based on the ranking; 
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches ranking, by the mapping system (Fig. 1, physical map 102; Figs. 2-4(c); Fig. 5, 502; Figs. 6(a)-Fig. 8(c)), each of the plurality of references, the first result is based on the ranking ([col. 11, lines 14-24] In some cases, the user can instead rank the destinations on the mobile device once the destinations are recognized. For example, there are three destinations in FIG. 4(b), and the recognition algorithm(s) might recognize the locations and present those destinations to the user on the device for confirmation. In some embodiments, the user can have the ability to rank those destinations on the device using any appropriate mechanism, such as by entering a number or score for each, or by rearranging icons or information for each to establish an order). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the ranking method taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user.

With regard to claim 2, the limitations are addressed above and Bellver teaches further comprising: 
 	generating a map, wherein the map includes the mapped area (Fig. 4, S404; [abstract] a user’s maps searches (a maps history); [0007] method can also include fetching a maps search history associated with the user, the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period); 
 	the map with the historical information included with the first results ([0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area; [0020] a method for generating a list of attractions in a geographic area using a computer processor is provided, the method including collecting location history data for a plurality of users within the geographic area and storing the location history data in a datastore; [0021] data receiving module that receives location history from a mobile device and a location data processing module); and 
 	displaying the map to the user ([0018] The instructions can also include a display module that displays information relating to at least one element in the list of relevant elements; [0062] The maps server 150 can also include an output module 306 configured to output a list of relevant elements from the maps history, or to output information about one or more of the relevant elements. The list or other information can be sent as a data transmission via the mobile network 100 to the mobile device 120, which can in turn be configured to display or otherwise present the list or other information to the user; [0081] The mobile device can also include a display module 506 configured to display a generated list of relevant elements from the user's maps history, or information relating thereto, for example on a display screen of the mobile device). However, Bellver does not specifically teach:
- 	annotating, by the mapping system, the map with the first result;
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches annotating, by the mapping system, the map with the first result (Fig. 2, 208; Fig. 3; Fig. 4(c); Fig. 5, 512; Fig. 6(a); [abstract] the user in some embodiments can annotate the map to provide additional input, such as areas of interest, exclusion regions, and/or proposed driving routes; [col. 1, lines 65-67] FIGS. 4(a)-4(c) illustrate approaches to marking or annotating maps that can be used in accordance with various embodiments; [col. 2, lines 10-12]; [col. 2, lines 38-41] The user can easily annotate the physical map, and due to the ability to view the entire map at one time it is relatively easy for a user to maintain their bearings; [col. 2, lines 65-67] Any annotations provided by the user, either relating to the physical map or the image captured of the physical map, can be analyzed and used to obtain information for the user). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the annotations taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input.

With regard to claim 3, the limitations are addressed above. However, Bellver does not specifically teach: 
- 	wherein the annotating includes superimposing the first result on the map
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches the annotating includes superimposing the first result on the map (Fig. 2, 208; Fig. 5, 512; Fig. 6(a); [abstract] the user in some embodiments can annotate the map to provide additional input, such as areas of interest, exclusion regions, and/or proposed driving routes; [col. 1, lines 65-67] FIGS. 4(a)-4(c) illustrate approaches to marking or annotating maps that can be used in accordance with various embodiments; [col. 2, lines 10-12]; [col. 2, lines 38-41] The user can easily annotate the physical map, and due to the ability to view the entire map at one time it is relatively easy for a user to maintain their bearings; [col. 2, lines 65-67] Any annotations provided by the user, either relating to the physical map or the image captured of the physical map, can be analyzed and used to obtain information for the user). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the annotations taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input.

With regard to claim 4, the limitations are addressed above. Bellver teaches representing a likelihood the historical information about the location is accurate ([0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area; [0020] a method for generating a list of attractions in a geographic area using a computer processor is provided, the method including collecting location history data for a plurality of users within the geographic area and storing the location history data in a datastore; [0021] data receiving module that receives location history from a mobile device and a location data processing module). However, Bellver does not specifically teach: 
- 	determining a confidence score for the first result, wherein:
- 	annotating the map includes displaying the confidence score for the first result
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches determining a confidence score for the first result ([col. 19, lines 1-6] For example, if a unique feature somewhat matches features in three different maps, but only one of those stored maps has a Main Street and a First Street in the image, then the confidence score for the map containing those words can be increased; [col. 19, lines 18-25] For example, the current location of the mobile device can be used to attempt to increase a confidence score. If one potential match corresponds to a location that is near the mobile device and the other potential location is half way across the world, that might be indicative of which map the user is viewing. In some embodiments, recent activity by the user can be stored and/or used to attempt to increase the confidence score), wherein: annotating the map includes displaying the confidence score for the first result ([col. 18, lines 50- col. 19, lines 1-15] In some examples, there may not be a match that can be determined for a captured image within an acceptable range, score, etc. As discussed above, one or more secondary processes can be used to attempt to increase the confidence in at least one potential match. For example, words, characters, or unique elements contained in the image can be analyzed to attempt to determine a location corresponding to the captured image…The presence of these words, however, can help to increase the confidence level in a match. For example, if a unique feature somewhat matches features in three different maps, but only one of those stored maps has a Main Street and a First Street in the image, then the confidence score for the map containing those words can be increased). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the annotations taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input.

With regard to claim 5, the limitations are addressed above. However, Bellver does not specifically teach:
- 	wherein displaying the first result to the user is in response to the confidence score being above a predetermined threshold
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches determining a confidence score for the first result ([col. 19, lines 1-6] For example, if a unique feature somewhat matches features in three different maps, but only one of those stored maps has a Main Street and a First Street in the image, then the confidence score for the map containing those words can be increased; [col. 19, lines 18-25] For example, the current location of the mobile device can be used to attempt to increase a confidence score. If one potential match corresponds to a location that is near the mobile device and the other potential location is half way across the world, that might be indicative of which map the user is viewing. In some embodiments, recent activity by the user can be stored and/or used to attempt to increase the confidence score), wherein displaying the result to the user is in response to the confidence score being above a predetermined threshold ([col. 6, lines 55-57] In some embodiments, a minimum confidence threshold must be met in order to correlate the uploaded image or information with stored map information; [col. 7, lines 4-7] for example, an approach in accordance with one embodiment can select one or more maps with the highest match confidence, or other such value, and provide those as suggestions for the user to confirm; [col.12, lines 24-30] When a match is found, at least above a specific confidence threshold in some embodiments, positional information corresponding to the map is determined 508, such as by accessing geo-coordinates stored for corners of a map image or as otherwise discussed herein. Information also can be displayed to the user indicating that a match has been determined 508; [col. 18, lines 31-35] If the images match, the match confidence (or other such value) should increase after removing the added features, while images that do not match should have a match score that either does not significantly change or that actually decreases). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the annotations taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input.

With regard to claim 6, the limitations are addressed above and Bellver teaches further comprising: 
 	comparing each normalized location reference against all other normalized location references of the plurality of references ([0026] For example, in some examples, the location history data can include information representing a date, time, and geographic position. The geographic position can include, for example, a latitude and longitude coordinate position, as well as an accuracy radius; [0059] The location data received by the location receiving module 300 can be arranged in a format that includes a longitude, a latitude, and an accuracy radius; [0068]-[0069]; [0072] In step S412, any click entries added to the list of elements can be geocoded to produce corresponding location data (e.g., a latitude-longitude pair or a latitude-longitude pair with an associated accuracy radius); [0074] For each query in the list, the maps history processing module 304 can determine if the query is a "directions query" (e.g., a query that indicates the user sought directions from a source location to a destination location). If the query is a directions query, it can be replaced with a unique key that combines the latitude-longitude coordinates of the source with the latitude-longitude coordinates of the destination; [0093] Location history data can be expressed in a variety of manners. As shown in FIG. 8, location history data can take the form of information representing a geographic position and point in time, e.g., a latitude 1310, longitude 1312, date 1314, and time 1316; [0107]); 
 	determining a first location reference from a first reference is different from a second location reference from a second reference ([0007] a method for generating a list of contextually-relevant elements using a computer processor is provided…the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0008] The method can include associating a geographic location with each of the plurality of elements and adding an element to the list of relevant elements if the geographic location associated therewith is within a predetermined threshold distance of the user's current location; [0009] The plurality of elements can include a query that returns a plurality of places and the query can include one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query; [0012] the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period); and 
     wherein: 
 	the result corresponds to the first location reference ([0018] The instructions can also include a display module that displays information relating to at least one element in the list of relevant elements; [0062] The maps server 150 can also include an output module 306 configured to output a list of relevant elements from the maps history, or to output information about one or more of the relevant elements. The list or other information can be sent as a data transmission via the mobile network 100 to the mobile device 120, which can in turn be configured to display or otherwise present the list or other information to the user; [0081] The mobile device can also include a display module 506 configured to display a generated list of relevant elements from the user's maps history, or information relating thereto, for example on a display screen of the mobile device). Bellver also teaches ranking a frequency of visits ([0019] individual attractions within the area can be ranked according to the frequency of visits by traveling users; [0107] rank the frequency with which each popular location was visited by the plurality of users). However, Bellver does not specifically teach:
-	determining, based on the ranking, the first reference is ranked higher than the second reference 
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches determining, based on the ranking, the first reference is ranked higher than the second reference ([col. 11, lines 14-24] In some cases, the user can instead rank the destinations on the mobile device once the destinations are recognized. For example, there are three destinations in FIG. 4(b), and the recognition algorithm(s) might recognize the locations and present those destinations to the user on the device for confirmation. In some embodiments, the user can have the ability to rank those destinations on the device using any appropriate mechanism, such as by entering a number or score for each, or by rearranging icons or information for each to establish an order). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the ranking method taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user.

With regard to claim 9, the limitations are addressed above. However, Bellver does not specifically teach: 
- 	wherein each of the plurality of references are analyzed using natural language processing
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches wherein each of the plurality of references are analyzed using natural language processing ([col. 4, lines 27-33] The application server provides access control services in cooperation with the data store, and is able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HTML, XML, or another appropriate structured language in this example; [col. 20, lines 42-52] Services such as Web services can communicate using any appropriate type of messaging, such as by using messages in extensible markup language (XML) format and exchanged using an appropriate protocol such as SOAP (derived from the "Simple Object Access Protocol"). Processes provided or executed by such services can be written in any appropriate language, such as the Web Services Description Language (WSDL). Using a language such as WSDL allows for functionality such as the automated generation of client-side code in various SOAP frameworks; [col. 21, lines 1-7] The server(s) also may be capable of executing programs or scripts in response requests from user devices, such as by executing one or more Web applications that may be implemented as one or more scripts or programs written in any programming language, such as Java.RTM., C, C# or C++, or any scripting language, such as Perl, Python, or TCL, as well as combinations thereof). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the natural language processing taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input.

With regard to claim 11, the limitations are addressed above and Bellver teaches further comprising: 
 	identifying a set of references from the plurality of references, wherein the set of references include historical data related to the location ([0007] a method for generating a list of contextually-relevant elements using a computer processor is provided…the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0008] The method can include associating a geographic location with each of the plurality of elements and adding an element to the list of relevant elements if the geographic location associated therewith is within a predetermined threshold distance of the user's current location; [0009] The plurality of elements can include a query that returns a plurality of places and the query can include one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query; [0012] the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period); and
 	removing, from the plurality of references, each reference not included in the set of references ([0047] In addition, certain data may be treated in one or more ways before it is stored or used by the systems and devices, so that personally identifiable information is removed. For example, a user's identity may be treated so that no personally identifiable information can be determined about the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. Thus, the user may have control over how information is collected about the user and used by the systems and devices described herein; [0063] In addition, location receiving module 300 may treat certain data in one or more ways before it is stored or used by location receiving module 300 so that personally identifiable information is removed. Thus, the user may have control over how information (e.g., data) is collected about the user and used by location receiving module 300 as described herein; [0074] In step S414, the maps history processing module 304 can remove any duplicate queries from the element list. For each query in the list, the maps history processing module 304 can determine if the query is a "directions query" (e.g., a query that indicates the user sought directions from a source location to a destination location); [0076] In step S416, the maps history processing module 304 can remove any duplicate click entries from the list of elements; [0077] After removing duplicate queries in step S414 and removing duplicate click entries in step S416, the remaining keys in the list of elements can be sorted in step S418).

With regard to claim 12, the limitations are addressed above and Bellver teaches wherein the method is performed by a historical mapping system executing program instructions ([0007] a method for generating a list of contextually-relevant elements using a computer processor is provided…the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0008] The method can include associating a geographic location with each of the plurality of elements and adding an element to the list of relevant elements if the geographic location associated therewith is within a predetermined threshold distance of the user's current location; [0009] The plurality of elements can include a query that returns a plurality of places and the query can include one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query; [0012] the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period), and wherein the program instructions are downloaded from a remote data processing system ([0054]; [0081] The other illustrated modules can function in the same manner as those disclosed above with respect to the maps server 150, except that data stored or produced by a remote server (e.g., maps history databases) can be accessed by those modules using one or more calls to the remote server, for example using the mobile network 100).

With regard to claim 13, Bellver teaches a system [abstract] comprising: 
     a processor (Fig. 2, 202); and 
     a computer-readable storage medium communicatively coupled to the processor and storing program instructions ([0025] In another example, a computer-readable storage medium stores instructions that, when executed, cause at least one processor of a computing device to aggregate location history data for a plurality of mobile devices for locations within a geographic area; [0055] In addition, software embodying one or more modules can be stored as an executable program on one or more non-transitory computer-readable storage mediums) which, when executed by the processor, are configured to cause the processor to: 
 	receive, by a mapping system (Fig. 3, 304; Fig. 4, S404; [abstract] storing a historical record of a user's maps searches (a maps history)), a first query from a user ([abstract] a user's maps searches (a maps history)…Such elements can include generic queries, specific queries, direction queries, click entries, places, and so forth; [0068] Generic queries (e.g., "pizza Mountain View, Calif.") can be associated with the geographic location of the first search result returned by the query), wherein the first query includes a request for historical information about a location ([abstract] providing a user with relevant information about elements in their maps history based on the location of a mobile device associated with the user; [0006] providing a user with relevant information about elements in their maps history based on the user's current location (based on, e.g., a current location of a computing device associated with the user;[0007]  The method can also include fetching a maps search history associated with the user, the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0014] The plurality of elements can include a directions query, and the maps history processing module can associate the directions query with a source geographic location and a destination geographic location; [0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area…), based on historical data of the location in a mapped area (Fig. 4, S400 and S404; Fig. 7, 1210; [abstract] a user's maps searches (a maps history)…the mobile device's location is provided to a server, which in turn processes the user's maps history to determine which elements from the maps history may be relevant to the mobile device's current location; [0014] The plurality of elements can include a directions query, and the maps history processing module can associate the directions query with a source geographic location and a destination geographic location. The plurality of elements can include a query that returns a plurality of places and that includes one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query);
 	retrieve, in response to the first query, a plurality of references from a plurality of data repositories, wherein each reference includes a location reference, and each reference is related to the location in mapped area ([0007] a method for generating a list of contextually-relevant elements using a computer processor is provided…the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0008] The method can include associating a geographic location with each of the plurality of elements and adding an element to the list of relevant elements if the geographic location associated therewith is within a predetermined threshold distance of the user's current location; [0009] The plurality of elements can include a query that returns a plurality of places and the query can include one or more click entries indicating which of the plurality of places the user clicked on or otherwise selected after executing the query; [0012] the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period);
 	normalize each location reference from the plurality of references to a common coordinate system ([0026] For example, in some examples, the location history data can include information representing a date, time, and geographic position. The geographic position can include, for example, a latitude and longitude coordinate position, as well as an accuracy radius; [0059] The location data received by the location receiving module 300 can be arranged in a format that includes a longitude, a latitude, and an accuracy radius; [0068]-[0069]; [0072] In step S412, any click entries added to the list of elements can be geocoded to produce corresponding location data (e.g., a latitude-longitude pair or a latitude-longitude pair with an associated accuracy radius); [0074] For each query in the list, the maps history processing module 304 can determine if the query is a "directions query" (e.g., a query that indicates the user sought directions from a source location to a destination location). If the query is a directions query, it can be replaced with a unique key that combines the latitude-longitude coordinates of the source with the latitude-longitude coordinates of the destination; [0093] Location history data can be expressed in a variety of manners. As shown in FIG. 8, location history data can take the form of information representing a geographic position and point in time, e.g., a latitude 1310, longitude 1312, date 1314, and time 1316; [0107]); 
 	generate, by the mapping system (Fig. 3, 304; Fig. 4, S404; [abstract] storing a historical record of a user's maps searches (a maps history)), a first result, wherein the first result includes the historical information about the location ([0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area; [0020] a method for generating a list of attractions in a geographic area using a computer processor is provided, the method including collecting location history data for a plurality of users within the geographic area and storing the location history data in a datastore; [0021] data receiving module that receives location history from a mobile device and a location data processing module), the first result is responsive to the first query (Fig. 4, S420; [0078] In step S420, the sorted list can be output by the output module 306 for presentation to a user. In particular, the outputted list can be transmitted to the user's mobile device 120 for presentation to the user…The output module can also output information about one or more elements in the list of elements, e.g., as a text message, email, or other notification sent to the user's mobile device); and 
 	return the first result to the user ([0018] The instructions can also include a display module that displays information relating to at least one element in the list of relevant elements; [0062] The maps server 150 can also include an output module 306 configured to output a list of relevant elements from the maps history, or to output information about one or more of the relevant elements. The list or other information can be sent as a data transmission via the mobile network 100 to the mobile device 120, which can in turn be configured to display or otherwise present the list or other information to the user; [0081] The mobile device can also include a display module 506 configured to display a generated list of relevant elements from the user's maps history, or information relating thereto, for example on a display screen of the mobile device). Bellver also teaches ranking, by the mapping system, a frequency of visits ([0019] Data representing these locations can then be combined with data collected from one or more other users to develop a "heat map" of locations visited by a plurality of users that are traveling away from home within the geographic area…individual attractions within the area can be ranked according to the frequency of visits by traveling users; [0107] rank the frequency with which each popular location was visited by the plurality of users). However, Bellver does not specifically teach:
-	rank, by the mapping system, each of the plurality of references; 
- 	the first result is based on the rank;
-	determine a confidence score for the first result; 
Amacker teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Amacker also teaches ranking, by the mapping system (Fig. 1, physical map 102; Figs. 2-4(c); Fig. 5, 502; Figs. 6(a)-Fig. 8(c)), each of the plurality of references, the first result is based on the ranking ([col. 11, lines 14-24] In some cases, the user can instead rank the destinations on the mobile device once the destinations are recognized. For example, there are three destinations in FIG. 4(b), and the recognition algorithm(s) might recognize the locations and present those destinations to the user on the device for confirmation. In some embodiments, the user can have the ability to rank those destinations on the device using any appropriate mechanism, such as by entering a number or score for each, or by rearranging icons or information for each to establish an order); and teaching determine a confidence score for the first result ([col. 19, lines 1-6] For example, if a unique feature somewhat matches features in three different maps, but only one of those stored maps has a Main Street and a First Street in the image, then the confidence score for the map containing those words can be increased; [col. 19, lines 18-25] For example, the current location of the mobile device can be used to attempt to increase a confidence score. If one potential match corresponds to a location that is near the mobile device and the other potential location is half way across the world, that might be indicative of which map the user is viewing. In some embodiments, recent activity by the user can be stored and/or used to attempt to increase the confidence score). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver, to have included the ranking method taught by Amacker, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user.

With regard to claim 14, the system claim directly corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the system claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the product claim directly corresponds to the system claim 13, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the product claim directly corresponds to the system claim 14, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the product claim directly corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the product claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the product claim directly corresponds to the system claim 15, respectively, and therefore is rejected with the same rationale.




 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bellver et al. (U.S. 2014/0082062) in view of Amacker et al. (U.S. Patent No. 9,792,368) and further in view of Gonzalez et al. (U.S. 2019/0228262).
With regard to claim 7, the limitations are addressed above. However, Bellver and Amacker do not specifically teach: 
- 	wherein the first result is generated by a learning model
Gonzalez teaches a vehicle control system having a high definition-map designed for the system for collecting annotation data ([abstract]; [0002]). Gonzalez also teaches wherein the first result is generated by a learning model ([0018] Annotated images are collected to provide ground-truth information for supervised training of machine learning models; [0022] As shown, the processor 104 may include an annotation logic unit 105, which may be embodied as any device or circuitry to collect user input via the gamified UI, map the user input to a given annotation label, and input the annotation label to a machine learning model; [0030] the cloud service 112 may apply annotation data transmitted by the vehicle control system 103 to the machine learning models for reinforcement or update; [0034] Model data 208 may be embodied as any data indicative of machine learning models generated by the vehicle control system 103 or received from the cloud service 122). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver and the annotations taught by Amacker, to have included the machine learning model taught by Gonzalez, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input for training of machine learning models.

With regard to claim 8, the limitations are addressed above. However, However, Bellver and Amacker do not specifically teach: 
- 	storing the result; and
- 	updating, based on the result, the learning model
Gonzalez teaches a vehicle control system having a high definition-map designed for the system for collecting annotation data ([abstract]; [0002]). Gonzalez also teaches storing the result and updating, based on the result, the learning model ([0030] The cloud service 112 also includes machine learning models that may be provided to the vehicle control system 103 periodically as an update to machine learning models currently stored on the vehicle control system 103. Further, the cloud service 112 may apply annotation data transmitted by the vehicle control system 103 to the machine learning models for reinforcement or update; [0041] In 408, the classified object is sent to object fusion in which the user input and classified object are used to update machine learning models). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver and the annotations taught by Amacker, to have included the machine learning model taught by Gonzalez, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input for training of machine learning models.





 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bellver et al. (U.S. 2014/0082062) in view of Amacker et al. (U.S. Patent No. 9,792,368) and further in view of Sanjay et al. (U.S. 2014/0214317).
With regard to claim 10, the limitations are addressed above. However, Bellver and Amacker do not specifically teach: 
- 	wherein the common coordinate system is an Earth-Centered Earth-Fixed coordinate system
Sanjay teaches a system and method of calculating a position using both measurement results of a satellite positioning unit and an inertial positioning unit [abstract]. Sanjay also teaches wherein the common coordinate system is an Earth-Centered Earth-Fixed coordinate system (Figs. 6-7; [0048] For example, an NED coordinate system known as a north-east-down coordinate system, an ENU coordinate system known as an east-north-up coordinate system, or an ECEF coordinate system known as an earth-centered earth-fixed coordinate system can be used as the absolute coordinate system). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Bellver and the annotations taught by Amacker, to have included the common coordinate system as taught by Gonzalez, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user and to annotate the map to provide additional input for training of machine learning models.



Response to Arguments
 	Applicant's arguments filed 5-17-2022 have been fully considered but they are not persuasive. 
 	In the arguments, Applicant argues that the references do not teach “receiving, by a mapping system, a first query from a user, wherein the first query includes a request for historical information about a location, based on historical data of the location in mapped area” and “generating, by the mapping system, a first result, wherein the first result includes the historical information about the location, the first result is responsive to the first query, and the first result is based on ranking”.  

Examiner respectfully disagrees with Applicant:
Bellver teaches storing a historical record of a user’s maps searches (a map history) and providing a user with relevant information about elements in their maps history on the location of a mobile device associated with a user [abstract]. Bellver also teaches a mapping system (Fig. 3, 304; Fig. 4, S404; [abstract] storing a historical record of a user's maps searches (a maps history)) having a first query from a user ([abstract] a user's maps searches (a maps history)…Such elements can include generic queries, specific queries, direction queries, click entries, places, and so forth; [0068] Generic queries (e.g., "pizza Mountain View, Calif.") can be associated with the geographic location of the first search result returned by the query). The first query includes a request for historical information about a location such as providing a user with information in maps history based on the location of a mobile device and determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area ([abstract] providing a user with relevant information about elements in their maps history based on the location of a mobile device associated with the user; [0006] providing a user with relevant information about elements in their maps history based on the user's current location (based on, e.g., a current location of a computing device associated with the user;[0007]  The method can also include fetching a maps search history associated with the user, the maps search history comprising a plurality of elements corresponding to map-based queries executed by the user during a historical time period; [0014] The plurality of elements can include a directions query, and the maps history processing module can associate the directions query with a source geographic location and a destination geographic location; [0019] provide systems and methods for determining attractions based on location history data collected from one or more users traveling away from a home location within a geographic area…). Furthermore, Bellver also teaches ranking, by the mapping system, a frequency of visits ([0019] Data representing these locations can then be combined with data collected from one or more other users to develop a "heat map" of locations visited by a plurality of users that are traveling away from home within the geographic area…individual attractions within the area can be ranked according to the frequency of visits by traveling users; [0107] rank the frequency with which each popular location was visited by the plurality of users). However, Bellver does not specifically teach ranking, by the mapping system, each of the plurality of references and the first result is based on the ranking. As such, the Amacker reference teaches digital maps obtained by utilizing a physical map as a type of input [abstract]. Additionally, Amacker teaches ranking, by the mapping system (Fig. 1, physical map 102; Figs. 2-4(c); Fig. 5, 502; Figs. 6(a)-Fig. 8(c)), each of the plurality of references, the first result is based on the ranking ([col. 11, lines 14-24] In some cases, the user can instead rank the destinations on the mobile device once the destinations are recognized. For example, there are three destinations in FIG. 4(b), and the recognition algorithm(s) might recognize the locations and present those destinations to the user on the device for confirmation. In some embodiments, the user can have the ability to rank those destinations on the device using any appropriate mechanism, such as by entering a number or score for each, or by rearranging icons or information for each to establish an order).  Therefore, the history location information taught by the Bellver reference would have included the ranking method taught by Amacker reference, to have achieved a system and method of providing users with relevant information about elements in their maps history based on the location of a mobile device associated with the user. As such, Examiner asserts that the limitations are taught by the claim references.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171